                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00353-MOC-WCM

 TABITHA S. ROGERS,                                      )
                                                         )
                       Plaintiff,                        )
                                                         )
 Vs.                                                     )               ORDER
                                                         )
 NANCY A. BERRYHILL, Acting Commissioner                 )
 of Social Security,                                     )
                                                         )
                      Defendant.                         )



       THIS MATTER is before the Court on defendant’s Motion for Remand.               Having

considered such motion, the Court enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that on the consent Motion for Remand under

Sentence Four (#13) is GRANTED, the final decision of the Commissioner is REVERSED, and

this matter is REMANDED to the Commissioner for further proceedings, including a new hearing,

all pursuant to Sentence Four of Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

The plaintiff’s Motion for Summary Judgment (#11) is DENIED without prejudice as moot.


                                          Signed: December 4, 2018




                                               1
